772 F.2d 906
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.REGINALD HARRIS, PLAINTIFF-APPELLANT,v.ELTON SCOTT; DANIEL TRUDELL; LARRY STANLEY; LEE CLARK ANDJOHN WIREMAN, DEFENDANTS-APPELLEES.
NO. 85-1044
United States Court of Appeals, Sixth Circuit.
8/6/85

E.D.Mich.
APPEAL DISMISSED
ORDER
BEFORE:  ENGEL, JONES and KRUPANSKY, Circuit Judges.


1
This matter is before the Court upon consideration of the appellant's motion for appointment of counsel.


2
A review of the record indicates that the district court entered an order on December 3, 1984.  That order granted leave to amend the complaint, denied two motions for summary judgment, and granted the motion to dismiss as to all the claims except the claim of denial of religious practice.  Appellant appealed.  The December 10, 1984, order disposed of fewer than all the claims involved in the action.  The district court did not expressly determine that there is no just reason for the delay and did not direct entry of a final judgment pursuant to Rule 54(b), Federal Rules of Civil Procedure.  Therefore, the December 10, 1984, order appealed is not final and appealable.  McIntyre v. First National Bank of Cincinnati, 585 F.2d 190 (6th Cir. 1978); Moody v. Kapica, 548 F.2d 133 (6th Cir. 1976); Oak Construction Company v. Huron Cement Company, 475 F.2d 1220 (6th Cir. 1973).  The final decision of the district court has not been entered during the pendency of this appeal; therefore, this Court lacks jurisdiction.  Gillis v. Department of Health and Human Services, 759 F.2d 565 (6th Cir. 1985).


3
It is ORDERED that the motion for appointment of counsel be and hereby is denied.


4
It is further ORDERED that the appeal be and it hereby is dismissed for lack of jurisdiction.  Rule 9(d)(1), Rules of the Sixth Circuit.